IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

NAMON DAVIS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1837

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 5, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Namon Davis, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WOLF, ROWE, and SWANSON, JJ., CONCUR.